DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 10, 2022 was received. Claims 1-7 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 18, 2022.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites “the stress concentration structure locates in a single region” which appears to be a typographical error which should read “the stress concentration structure is located in a single region” or similar. 
Claim 2 recites “shorter than or equal to a first present distance” which is a typographical error that should read “sorter than or equal to a first preset distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of claims 2-3 as indefinite under 35 USC 112(b) are withdrawn because Applicant suitably amended the claims. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Hong et al. (US 2011/0229633) on claims 1-4, 6-9 and 11-12 are maintained. The rejections are restated below.
Regarding claim 1: Hong et al. discloses a mask assembly device having a plurality of strip masks (200) extending in a first direction, each strip mask (200) having a plurality of opening parts (220) which are mask regions and main body parts (210) which are non-mask regions surrounding the opening parts (220), where parts of the main body parts (210) are side regions having first grooves (230) therein, which can be considered original stress concentration regions, as well as third grooves (250) which are stress concentration structures located in a part of the side region not occupied by the first grooves (230) (pars. 47, 52, figures 1 and 3). Hong et al. further discloses that the third grooves (250) can each comprise a plurality of grooves such that they form an array (par. 69). 
Regarding claim 2: Hong et al. shows that the side region of the main body part (210) is within a predetermined length from the side edge of the strip mask (200) (figure 3).
Regarding claim 3: Hong et al. shows that the first grooves (230) are in a part of the side region of the main body part (210) within a predetermined length from the corresponding opening part (220) region) (see figure 3). 
Regarding claim 4: Hong et al. discloses that the tensile force is applied in the y direction, which is the direction in which the strip masks (200) extend, such that they are stretched in that direction (par. 47, figure 2).  
Regarding claims 6-7: Hong et al. fails to explicitly disclose how the grooves (250) are formed, but it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. 
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hong et al. meets the requirements of the claimed product, Hong et al. clearly meet the requirements of present claims 6-7.
Regarding claim 8: Hong et al. shows that there is no overlap between any of the third groove patterns (see figures 3-4). 
Regarding claim 9: Hong et al. shows that each pattern opening part (220) is centered around its central mask region, and further shows that a plurality of the masks on each strip mask (200) have third grooves (250) on each of the four corners surrounding each pattern opening part (220) (see figure 3 annotated below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves (250) at each corner)]
    PNG
    media_image1.png
    286
    340
    media_image1.png
    Greyscale


Regarding claim 11: Hong et al. shows multiple pattern opening parts (220) in each set of opening parts (220) such that each individual opening can be considered to be a mask region, where the pattern opening parts (220) in each set are arranged in the x direction perpendicular to the y direction in which the strip masks (200) are stretched (figure 3). 
Regarding claim 12: Hong et al. discloses a mask assembly or mask plate having a plurality of the above strip masks (200) (see figures 1-2). 

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. as applied to claims 1-4, 6-9 and 11-12 above and further in view of Nakadate (US 2005/0053764).
Regarding claim 5: Hong et al. discloses that each of a plurality of the masks on each strip mask (200) have third grooves (250) on each of the four corners surrounding each pattern opening part (220) (see figure 3 annotated above). Hong et al. fails to explicitly disclose that the mask region has a circle shape. However, Hong et al. does disclose that the pattern opening parts (220) can have different shapes such as stripes or dots, or even various other types of shape (pars. 77-78) and Nakadate discloses a similar mask device in which the through holes (22) comprising the pattern opening can have square, parallelogram or circular shapes (par. 59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a circular shape for the pattern opening part of Hong et al. as taught by Nakadate because both Nakadate and Hong et al. teach that a number of different shapes can be used, such that they are functionally equivalent, and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06-2144.07). Furthermore, simple changes in shape are not considered to be a patentable advance (MPEP 2144.04).

The claim rejection under 35 U.S.C. 103 as unpatentable over Hong et al. as applied to claims 1-4, 6-9 and 11-12 above and further in view of Oh et al. (US 2014/0150721) on claim 10 is maintained. The rejection is restated below. 
Regarding claim 10: Hong et al. shows that the grooves (250) have rectangular shapes (figure 3) but fails to explicitly disclose that the length direction of that rectangle is parallel to the first direction (y axis in figure 3). However, Oh et al. teaches a similar mask assembly which includes a deformation prevention part (130) having similar rectangular grooved parts (142) where the rectangles extend in the direction of the mask strip (pars. 81-84, figures 3, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to slightly change the shape of the rectangular grooves of Hong et al. to have their long sides extend in the direction of the mask as taught by Oh et al. because simple changes in size or shape are not considered to be a patentable advance (MPEP 2144.04). 

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Hong et al. does not teach that the stress concentration structure located in a single region includes a plurality of cavities in an array, and that Hong et al. also does not teach that the mask region has a circular shape as now required by claim 5.
In response:
Regarding the stress concentration region, Applicant is incorrect that Hong et al. fails to teach a plurality of cavities in each groove location. Hong et al. explicitly discloses that each third groove (250) can consist of a plurality of grooves (see par. 69), and any plurality of grooves in a single greater location can be considered an array. 
Regarding claim 5, Applicant’s arguments are moot because they do not refer to the newly cited Nakadate reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2016/0322572) teaches a strip mask having openings arranged in a circular pattern shape, rather than the openings themselves being circular (see fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/7/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717